714 N.W.2d 657 (2006)
475 Mich. 871
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Todd Rene HARRIS, Defendant-Appellant.
Docket No. 130520. COA No. 262775.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
*658 MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).